Case 6:20-cv-00632-ADA Document 14-16 Filed 08/31/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

WACO DIVISION
PROVEN NETWORKS, LLC
Plaintiff, Case No. 6:20-cv-00632-ADA
ye
HEWLETT PACKARD ENTERPRISE COM- JURY TRIAL DEMANDED

PANY and ARUBA NETWORKS, INC.,

Defendants.

 

 

DECLARATION OF MADANI ADJALI IN SUPPORT OF DEFENDANTS’ MOTION
TO DISMISS FOR IMPROPER VENUE, OR, IN THE ALTERNATIVE, TRANSFER

PURSUANT TO 28 U.S.C. § 1404
Case 6:20-cv-00632-ADA Document 14-16 Filed 08/31/20 Page 2 of 4

I, Madani Adjali, hereby declare as follows:

L I am an employee of Aruba Networks, Inc. (“Aruba”). I have been an employee of
Aruba since May 14, 2012. The facts set forth herein are true and correct to the best of my
knowledge and are based on my own personal knowledge and/or I have been informed of the
information. If called upon to testify as a witness, I could and would competently testify thereto.

2: I submit this declaration in support of the motion to dismiss for improper venue, or,
in the alternative, transfer pursuant to 28 U.S.C. § 1404.

3. My title at Aruba is Senior Director of Product Management. As part of my duties
in that position, I manage the product managers for Aruba’s wireless software portfolio. My team
and I work directly with the wireless engineering team on developing new innovations and ad-
dressing customer feature requests as well as engaging field sales on new customer opportunities.
I work in Aruba’s office located at 461 Fifth Avenue, 8" Floor, New York, New York 10017.

4. Aruba is a Silicon Valley networking company, which was founded in Sunnyvale,
California in 2002. Aruba’s headquarters are located at 3333 Scott Blvd, Santa Clara, California
95054. Aruba currently employs approximately 900 employees at its headquarters.

5: I understand that the infringement allegations against Aruba in this lawsuit concern:
(1) the Aruba Mobility Access Switch (versions 7.0, 7.1, 7.1.1, 7.1.2, 7.1.3, 7.2.0, 7.3.0, 7.4.0,
7.4.x) and network switches running Aruba OS, including the $3500-24P, S3500-24PF, $3500-
24T, S3500-48P, S3500-48PF, S3500-24F, S2500-24P, S2500-48P, S1500-24P, S1500-48P,
$1500-12P, $3500-4x10G, PSU-600-AC, PSU-1050-AC, SPR-RK2-MNT, SPR-FAN-14, SPR-
ULBLNK, and SPR-MAG-MNT; and (2) Aruba OS and Instant OS running the Policy Enforce-
ment Firewall (PEF) solution, including access points that are configured to run Aruba OS or In-

stant OS with the PEF solution (hereinafter, the “Accused Products/Features”).
Case 6:20-cv-00632-ADA Document 14-16 Filed 08/31/20 Page 3 of 4

6. The Accused Products/Features were developed and sold by Aruba. None of the
Accused Products/Features are HPE products or features. In fact, the Accused Mobility Access
Switch and PEF were designed by Aruba before it became a subsidiary of HPE.

7. Aruba’s research and development activities are based primarily out of Aruba’s
headquarters in Santa Clara. Employees with knowledge about the finances, sales, and marketing
of the Accused Products/Features are also located in Santa Clara. Witnesses located at that office
include:

¢ Scott Calzia (Director, Product Management): knowledge or information relevant
to the product management, development, design, and marketing of one or more
of the Accused Products/Features;

e Manpreet Sandhu (Senior Manager, Software Development): knowledge or infor-
mation relevant to the product management, development, design, and marketing
of one or more of the Accused Products/Features;

e Rajesh Mirukula (WLAN Engineer): knowledge or information relevant to the
product management, development, design, and marketing of one or more of the
Accused Products/Features;

e Naresh Singh (Software Engineer): knowledge or information relevant to the
product management, development, design, and marketing of one or more of the
Accused Products/Features;

e Ashok Saraf (Product Management): knowledge or information relevant to

Aruba’s original equipment manufacturer (OEM) arrangement with Alcatel-Lu-
cent Enterprise.

8. Other than myself, the rest of the product management team that has primary re-
sponsibility over PEF is located at Aruba’s headquarters in Santa Clara, California.

2. To the extent there are physical documents related to the design, development,
sales, and marketing of the Accused Products/Features, they are located in Northern California.
Any physical evidence related to the Accused Products/Features, including any hardware that was
used in the design and development of the Accused Products/Features, is located in Northern Cal-

ifornia.
Case 6:20-cv-00632-ADA Document 14-16 Filed 08/31/20 Page 4 of 4

10. The Accused Mobility Access Switch used semiconductor chips designed and man-
ufactured by Marvell Semiconductor, Inc. (“Marvell”). Marvell’s headquarters are located at 5488
Marvell Lane, Santa Clara, California 95054. See hittps:/Awww-.marvell.com/companv/of-
fices.html. Steve Dansey, a Marvell engineer, was central to the design and development of the
switching chips used in Aruba’s Mobility Access Switch. Mr. Dansey currently works at Marvell’s
headquarters in Santa Clara. See https://www.linkedin.com/in/steve-dansey-3b634a1 5.

11. The Accused AppRF portion of PEF uses software provided by Qosmos for in-
specting packets. Qosmos has a place of business at 400 Seaport Courte, Suite 104, Redwood City
CA 94063. See https://www.gosmos.com/about-us/contact-us/. Aruba’s primary point of contact
for Qosmos is Belgacem Hlali, who is currently located in San Francisco. See

https:/Awww.linkedin.com/in/beloacem-hlali-6010142/.

 

12. _ T also understand that the patents being asserted in this lawsuit originate from Al-
catel-Lucent. Aruba and Alcatel-Lucent’s Alcatel Internetworking, Inc. (now Alcatel-Lucent En-
terprise) have had a longstanding OEM agreement. Alcatel-Lucent Enterprise is headquartered in
Calabasas, California. See https://www.al-enterprise.com/en/company/ale-worldwide-presence.

13. None of the design and development of the Accused Products/Features has ever

taken place in Texas.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 31, 2020. DD Ld

Madani ee
